Citation Nr: 1702964	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a higher (compensable) initial disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1968 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the RO in Denver, Colorado, which reopened and then denied the issue service connection for a heart disorder.  This matter also comes on appeal from a July 2014 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for right ear hearing loss and granted service connection for left ear hearing loss with an assigned initial noncompensable (0 percent) disability rating.   

The Veteran has appealed from the initial rating assigned for the service-connected left ear hearing loss.  In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also recognized that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The Veteran testified from Seattle, Washington, at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for right ear hearing loss and a higher initial rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1975 RO rating decision denied service connection for a heart disorder, finding that the Veteran's preexisting heart disorder was not aggravated by active service.  The Veteran did not file a timely notice of disagreement (NOD) following the June 1975 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the June 1975 rating decision relates to an unestablished fact of possible aggravation of a preexisting heart disorder during service that is necessary to substantiate a claim for service connection for a heart disorder.

3.  The Veteran is currently diagnosed with the heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.

4.  The heart disorder clearly and unmistakably preexisted entry into active duty.

5.  It is not clear and unmistakable that the preexisting heart disorder did not worsen in severity during service.

6.  During service the Veteran was diagnosed with and treated for the heart disorder of paroxysmal atrial tachycardia and was subsequently medically discharged from service due to the paroxysmal atrial tachycardia.

7.  The currently diagnosed heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, is related to the in-service diagnosis and treatment for paroxysmal atrial tachycardia.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision denying service connection for a heart disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the June 1975 rating decision is new and material to reopen service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

3.  A heart disorder clearly and unmistakably preexisted service.  38 U.S.C.A. 
§ 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

4.  It is not clear and unmistakable that the preexisting heart disorder was not worsened during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens and grants service connection for a heart disorder, which is a complete grant as to that issue, and remands the remaining issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Heart Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A June 1975 RO rating decision denied service connection for a heart disorder based upon a finding that the Veteran's preexisting heart disorder was not aggravated by active service.  The Veteran did not file a timely NOD following the June 1975 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the June 1975 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the June 1975 rating decision denying service connection for a heart disorder, VA received a December 2016 VA medical opinion.  Per the medical opinion, an electrophysiologist opined that the Veteran's preexisting heart disorder may have been aggravated during active service.  Such evidence relates to an unestablished fact of possible aggravation of a preexisting heart disorder during service that is necessary to substantiate a claim for service connection for a heart disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a heart disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The heart disorder of supraventricular tachycardia (formerly known as paroxysmal atrial tachycardia) (as cardiovascular-renal disease) constitutes a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Id.    

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness; rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Preexistence of a Heart Disorder

The Veteran has advanced that a heart disorder that existed prior to service was aggravated by experiences during basic training in service.  At the outset, the Board notes that the Veteran is currently diagnosed with the heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.  This diagnosis can be found in a December 2016 VA opinion report and in other medical evidence of record.  Further, the Board notes that, at the October 1968 service entrance examination, no disability of the heart was "noted"; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that it is clear and unmistakable that the Veteran's heart disorder existed prior to service.  Throughout the course of this appeal, the Veteran, in lay statements and in testimony at the January 2016 Board videoconference hearing, has acknowledged having a preexisting heart disorder prior to entering service.  It has always been the Veteran's contention that this preexisting heart disorder was aggravated by active service.  The Veteran is competent to relate having pre-service heart problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.304(b)(2) ("History conforming to accepted medical principles should be given due consideration").   

Service treatment records reflect that during service the Veteran had multiple episodes of paroxysmal atrial tachycardia.  A February 1969 service treatment record noted that the Veteran had been experiencing such episodes since the age of 14.  The report from a June 1969 Medical Board evaluation reflects that the Veteran related a history of episodes of rapid heartbeat since the age of 15.  The Medical Board found that the heart disability would require medication and could incapacitate the Veteran at unpredictable intervals.  As such, the Veteran was recommended for discharge from service due to the preexisting heart disorder.

For these reasons, the Board finds that the currently diagnosed heart disorder of supraventricular tachycardia clearly and unmistakably existed prior to service; however, the Board also finds that the evidence of record does not clearly and unmistakably show that the preexisting heart disorder was not worsened in severity during service.  In December 2016, the Board obtained a VA opinion addressing the question of whether it was clear and unmistakable that the preexisting paroxysmal atrial tachycardia was not aggravated by (worsened during) active service.  Per the examination report, a VA electrophysiologist opined that the preexisting heart disorder may have been aggravated during active service.  This opinion is of sufficient probative value to prevent a finding that there is clear and unmistakable evidence that a heart disorder was not aggravated during active service; therefore, the presumption of soundness at service entrance is not rebutted,.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

Service Connection for a Heart Disorder

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  At the outset, the Board notes that the Veteran is currently diagnosed with the heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.  This diagnosis can be found in a December 2016 VA opinion report and in other medical evidence of record.  

Next, the Board finds that the Veteran was diagnosed with and treated for paroxysmal atrial tachycardia on multiple occasions during service.  An April 1969 service treatment record noted that the Veteran had at least six episodes of paroxysmal atrial tachycardia, and the report from the June 1969 Medical Board conveys that the Veteran had experienced numerous attacks of rapid heartbeat, diagnosed as paroxysmal atrial tachycardia, while in service.  It was the paroxysmal atrial tachycardia that subsequently led to the Veteran's medical discharge from service.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, is related to the in-service diagnosis and treatment of paroxysmal atrial tachycardia.  As noted above, the Veteran was discharged from service due to the recurrent paroxysmal atrial tachycardia.

The Veteran received a VA heart examination and opinion in April 2013.  While a negative opinion was rendered, due to the inadequacy of the examination, the Board requested a specialist opinion that was received in December 2016.  The opinion report reflects that an electrophysiologist reviewed all of the relevant service and medical records.  After completing the review, the electrophysiologist opined that the Veteran's in-service paroxysmal atrial tachycardia was likely caused by atrial ventricular nodal reentrant tachycardia (AVNRT).  Further, the specialist also opined that it was as likely as not that the current heart disorder was also caused by AVNRT.  As such, the electrophysiologist effectively opined that it was as likely as not that the supraventricular tachycardia/paroxysmal atrial tachycardia diagnosed in service is the same as the currently diagnosed supraventricular tachycardia/ paroxysmal atrial tachycardia.

The Veteran is currently diagnosed with the heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.  During service the Veteran was diagnosed with, and treated for, paroxysmal atrial tachycardia and was subsequently medically discharged from service due to the paroxysmal atrial tachycardia.  A VA electrophysiologist has linked the in-service paroxysmal atrial tachycardia to the currently diagnosed heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.  Resolving reasonable doubt in the Veteran's favor, the Board finds that heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for a heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, is granted.


REMAND

Issuance of Statement of the Case (SOC) for Service Connection for Right Ear Hearing Loss and Initial Rating for Left Ear Hearing Loss

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A July 2014 rating decision denied service connection for right ear hearing loss and granted service connection for left ear hearing loss with an initial noncompensable (0 percent) disability rating.  In the Veteran's August 2014 substantive appeal to the issue of service connection for a heart disorder, via VA Form 9, the Veteran expressed disagreement with the RO's hearing loss decision.  To date, the RO has not issued a SOC with respect to the issues of service connection for right ear hearing loss and a higher initial rating for left ear hearing loss; therefore, the issues must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon, 12 Vet. App. 238.


Accordingly, the issues of service connection for right ear hearing loss and a higher initial rating for left ear hearing loss are REMANDED for the following action:

Issue a statement of the case addressing the issues of service connection for right ear hearing loss and a higher initial rating for left ear hearing loss.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


